Citation Nr: 0018254	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
April 1980.  

The issue on appeal arises from a September 1995 rating 
action entered by the aforementioned regional office (RO), in 
which a noncompensable evaluation assigned for the veteran's 
hearing loss with tinnitus was confirmed.  The veteran 
expressed his disagreement with that decision in a written 
statement received at the RO in October 1995 and, in November 
1995, a statement of the case was issued.  In January 1996, a 
substantive appeal was received, and, later that month, a 
supplemental statement of the case was issued.  A hearing at 
which the veteran testified was conducted at the RO in May 
1996, and a second supplemental statement of the case was 
issued in July 1997.  Thereafter, the case was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  

In a June 1998 decision, the Board denied the veteran's claim 
for an increased rating for his hearing loss with tinnitus.  
He appealed that decision to the United States Court of 
Veterans Appeals (redesignated, effective March 1, 1999, as 
the United States Court of Appeals for Veterans Claims).  In 
December 1998, following the filing of a Joint Motion for 
Remand by the Secretary of Veterans Affairs and the veteran, 
the Court issued an order which vacated the Board's June 1998 
decision and remanded the case to the Board for 
readjudication.  Shortly after issuance of the Court's Order, 
the case was received by the Board from the Court and, in 
July 1999, the Board remanded the veteran's case to the RO 
for additional development, consistent with the instructions 
contained in the Court's Order.  

While the case was in Remand status, the RO, by a December 
1999 rating action, awarded the veteran a separate 10 percent 
disability evaluation for his tinnitus, effective from May 
1995.  In that same rating action, an increased, 40 percent 
disability evaluation was assigned for the veteran's 
bilateral hearing loss, also effective from May 1995.  The 
veteran, through his representative, continues to express his 
disagreement with the evaluations assigned for these 
disabilities, and the case has since been returned to the 
Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2. The evidence of record raises a reasonable doubt as to 
whether the veteran's service-connected bilateral hearing 
loss is productive of level IX hearing in the worse ear, and 
level VII hearing in the better ear.  

3.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
Board holds that the criteria for a 50 percent evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (1999).

2.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim. See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that his hearing loss is worse than 
currently evaluated by the RO, and has, therefore, stated a 
well-grounded claim.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  In this regard, the RO has 
obtained the report of current audiological examinations 
conducted for VA purposes, as well as private reports 
pertaining to this issue.  As the record does not indicate 
that any further relevant records are available, we conclude 
that the duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the level of 
the disability and of any changes in the condition.  
Schafrath  v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per 
curiam order), holding that, although certain new rating 
criteria became effective after the appellant filed his 
appeal with the Court, VA and the Court are required to apply 
the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions.

The regulatory amendments noted above were obviously not in 
effect at the time the RO issued its 1995 decision when 
confirming the noncompensable evaluation for the veteran's 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  We do note, however, 
that the supplemental statement of the case issued since the 
Board's July 1999 Remand, and following the increase ratings 
assigned to the veteran's disabilities, reflects that the 
criteria effective from June 1999 were considered at that 
time, and therefore, we are satisfied that the veteran's 
impairment has been considered the by RO in light of both the 
old and new criteria.  As such, we may now proceed to 
evaluate the merits of the veteran's claim. 

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
the criteria make provision for a range of disability 
ratings, from noncompensable (zero percent) to 100 percent.  
This is based upon impairment of hearing as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold as measured by pure tone 
audiometry in the frequencies of 1000, 2000, 3000, and 4000 
hertz (Hz).  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. § 4.85 and Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

In the present case, the veteran was originally awarded 
service connection for bilateral hearing loss in a June 1981 
rating action.  This was based upon the conclusion that pre-
service defective hearing had been aggravated by service.  
Following a VA examination report that reflected average pure 
tone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 43 
decibels in the right ear and 43 decibels in the left ear, as 
well as speech discrimination ability that was 98 percent in 
the right ear and 100 percent in the left ear, a 
noncompensable disability evaluation was assigned.  This 
noncompensable disability evaluation remained in effect up to 
the time of the veteran's present appeal.  As mentioned in 
the Introduction, the veteran was eventually awarded a 40 
percent disability evaluation for his bilateral hearing loss, 
in a December 1999 rating action.  That was made effective 
from May 1995, when the veteran initiated his current claim.  

A review of the records accumulated during the course of this 
appeal shows that they include private treatment records 
dated from 1994 to 1999, as well as VA medical records and 
reports of examinations conducted for VA purposes in 1995, 
1996, 1998, and 1999.  

The private medical records show that, in 1994, the veteran 
was considered to have poor auditory discrimination for 
speech bilaterally (60 % in the right ear and 68% in the left 
ear).  Thereafter, a private audiologic evaluation, conducted 
in November 1995, revealed pure tone thresholds, at 1000, 
2000, 3000 and 4000 Hz, of 50, 75, 80, and 85 decibels, 
respectively, in the right ear.  Pure tone thresholds in 
decibels at these frequencies in the left ear were 65, 75, 
85, and 105, respectively.  Speech discrimination ability was 
48 percent in each ear.   

When the veteran was examined for VA purposes in June 1995, 
audiometric testing reflected pure tone thresholds, in 
decibels, as follows: 







HERTZ




1000
2000
3000
4000
RIGHT

45
50
70
90
LEFT

50
55
75
90+

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

In May 1996, the veteran offered testimony at a hearing 
conducted at the RO.  At that time, he described the 
impairment to his employment that his hearing loss had 
caused.  He also apparently submitted an April 1996 private 
audiologic evaluation.  This revealed pure tone thresholds in 
decibels, at 1000, 2000, 3000 and 4000 Hz ,of 60, 75, 80, and 
95, respectively, in the right ear, and pure tone thresholds 
in the left ear at these frequencies of 60, 75, 80, and 100, 
respectively.  Speech discrimination was 36% in the right ear 
and 56% in the left ear.   

Another examination was conducted for VA purposes in May 
1996.  This revealed pure tone thresholds in decibels as 
follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
60
80
95
LEFT

55
60
75
95

Speech recognition ability was 90 percent in the right ear 
and 92 percent in the left.  

In September 1998, the veteran underwent another VA 
examination.  The report from this examination revealed pure 
tone thresholds, in decibels, as follows: 







HERTZ




1000
2000
3000
4000
RIGHT

60
85
90
100
LEFT

65
70
85
105

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 78 percent in the left ear.

VA medical records, dated between July and December 1998, 
reflect that the veteran was fitted for hearing aids.  An 
audiologic evaluation conducted at that time revealed an 
average pure tone threshold, in decibels, at 1000, 2000, 3000 
and 4000 Hz, of 80 in the right ear.  The average pure tone 
threshold in decibels at those frequencies was 81 in the left 
ear.  It appears that speech recognition ability in the right 
ear was 48 percent, and 76 percent in the left ear.  

Once again, the veteran was examined for VA purposes in 
November 1999.  This revealed pure tone thresholds, in 
decibels, as below. 





HERTZ




1000
2000
3000
4000
RIGHT

60
80
90
100
LEFT

70
70
85
105

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 72 percent in the left ear.  

In that examination report, the examining physician commented 
that the most recent pure tone test results were consistent 
with those completed in November 1995 and April 1996, by a 
private audiologist.  The reason for the variation in the 
word recognition scores were not clear to the examiner, but 
she offered that it could be due to the method or level of 
presentation.  

In applying the criteria used for evaluating hearing loss to 
the findings from the hearing evaluations set forth above, we 
observe that the VA examination report from June 1995 
revealed an average pure tone threshold of 64 decibels in the 
right ear and 67.5+ in the left ear, with speech 
discrimination ability of 92 percent in each ear.  This 
corresponds to level II hearing acuity in the right ear, and 
no worse than level IV hearing acuity in the left ear.  The 
point of intersection on Table VII of the rating schedule for 
level IV hearing in the worse ear, and level II hearing in 
the other ear, which is used to arrive at the percentage of 
disability for bilateral hearing loss, reflects that this 
does not warrant a compensable rating.  

Not long after the June 1995 VA examination, however, the 
veteran was apparently evaluated by a private examiner.  This 
private evaluation demonstrated an average pure tone 
threshold of 72.5 in the right ear and 80 in the left ear, 
with speech discrimination ability of only 48 percent in each 
ear.  This corresponds to level VIII hearing acuity in the 
right ear and level IX hearing acuity in the left ear, 
pursuant to the Table VI of the Rating Schedule.  The point 
of intersection on Table VII of the Rating Schedule for level 
VIII hearing in the better ear, and level IX hearing in the 
other ear, to arrive at the percentage of disability, 
reflects that this meets the criteria for a 50 percent 
rating.  

Similarly, when the veteran was seen by a private examiner in 
April 1996, he had an average pure tone threshold of 77.5 in 
the right ear and 78.7 in the left ear, with speech 
discrimination ability of only 36 percent in the right ear, 
and 56 percent in the left ear.  This corresponds to level IX 
hearing acuity in the right ear and level VIII hearing acuity 
in the left ear.  Again, where these levels of hearing 
intersect on Table VII of the Rating Schedule, it is shown 
that the criteria for a 50 percent disability rating were 
met.  

The foregoing private evaluations notwithstanding, a VA 
examination conducted in May 1996 revealed the veteran had an 
average pure tone threshold of 71.2 in both the right and 
left ear, but he had speech discrimination ability of 90 
percent in the right ear and 92 percent in the left ear.  
This corresponds to level III hearing acuity in the right 
ear, pursuant to Table VI.  Since the pure tone threshold at 
1000, 2000, 3000, and 4000 Hz was at or above 55 decibels in 
the left ear, however, Table VIa may be used to determine the 
numeric designation of hearing impairment for that ear.  (As 
indicated previously, 38 C.F.R. § 4.86 provides that, when 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.)  Using Table VIa in this 
instance yields a level VI in the left ear, whereas Table VI 
would yield only level II.  Therefore, using level VI for the 
left ear, and tracing the point of intersection on Table VII 
of the rating schedule for that hearing level, with level III 
hearing in the better ear, shows that these findings would 
satisfy the criteria for a 10 percent rating.  

The next piece of evidence containing sufficient information 
from which a disability rating might be discerned was the 
September 1998 VA examination report.  It revealed that the 
veteran had an average pure tone threshold of 83.7 in the 
right ear, and 81.2 in the left ear.  Speech discrimination 
ability was 64 percent in the right ear and 78 percent in the 
left ear.  It is also observed that the pure tone thresholds, 
at the specified frequencies, were all above 55, and 
therefore Table VIa may be used to determine the numeric 
designation of hearing impairment.  As to the right ear, the 
findings from this examination reflect a level VIII hearing 
impairment, whether or not Table VI or VIa is used.  As to 
the left ear, Table VIa yields a level VII, whereas Table VI 
yields only a level V hearing impairment in that ear.  Using 
the numeric designation of hearing impairment most beneficial 
to the veteran, and applying those levels to Table VII, shows 
that the findings from the September 1998 VA examination 
would satisfy the criteria for a 40 percent rating.  

The evidence obtained from the VA outpatient records, 
generated when the veteran was being fitted for hearing aids 
in December 1998, reflects again that the pure tone 
thresholds at the 1000, 2000, 3000 and 4000 Hz frequencies 
were such that Table VI or VIa could be used, depending upon 
which was to the advantage of the veteran.  With respect to 
the right ear, where the average pure tone threshold was 80, 
and speech recognition ability was 48 percent, Table VI 
yields the greater numeric designation of hearing impairment, 
a level IX.  (Use of Table VIa would result in only a level 
VII.)  As to the left ear, with the average pure tone 
threshold at 81, but with speech recognition ability of 76 
percent, Table VIa yields the greater numeric designation of 
hearing impairment, a level VII.  The intersection of the 
level IX column of hearing impairment on Table VII of the 
Rating Schedule, with the row of level VII of hearing 
impairment on that Table, reflects that the findings from 
these December 1998 records satisfy the criteria for a 50 
percent rating.  

The most recent examination report, dated in November 1999, 
also shows that the pure tone thresholds at the 1000, 2000, 
3000 and 4000 Hz frequencies were such that Table VI or VIa 
could be used, in arriving at a numeric designation of 
hearing impairment.  That report shows that the average pure 
tone threshold in the right and left ear was 82.5.  Speech 
discrimination ability, however, was 64 percent in the right 
ear and 72 percent in the left ear.  As to the right ear, 
that corresponds to a level VIII numeric designation of 
hearing impairment under Table VI, and a level VII under 
Table VIa.  With respect to the left ear, the findings from 
that examination correspond to a level VII, under either 
Table VI or Table VIa.  The intersection of the level VIII 
column of hearing impairment on Table VII of the Rating 
Schedule, with the row of level VII of hearing impairment on 
that Table, reflects that the findings from this examination 
report satisfy the criteria for a 40 percent disability 
rating.  

As can be seen from the foregoing, the evidence obtained 
during the course of the veteran's appeal shows that there 
were times when his hearing impairment was consistent with a 
noncompensable evaluation, but that, at other times, it was 
consistent with a rating as high as 50 percent.  
Specifically, there was one occasion when the evidence showed 
impairment consistent with the criteria for a noncompensable 
evaluation; one occasion when the evidence of impairment was 
consistent with a 10 percent rating; two occasions when the 
criteria for a 40 percent rating was shown; and three pieces 
of evidence which reflect that the criteria for a 50 percent 
rating were met.  Although the most recently dated evidence, 
November 1999, reflects that the criteria for only a 40 
percent rating were met at that time, the evidence which 
demonstrates impairment sufficient to warrant a 50 percent 
rating was dated in 1995, 1996, and late 1998, and includes 
VA records which were made when the veteran was apparently 
most recently fitted for hearing aids.  

In the Board's opinion, the foregoing sequence of event 
raises a reasonable doubt as to whether or not the disability 
picture in its entirety more nearly approximates the criteria 
warranted for a 50 percent rating.  When, after considering 
all the evidence, a reasonable doubt arises regarding a 
determinative issue, such doubt shall be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Having reviewed the evidence in this case, the Board 
concludes that its unique facts warrant the application of 
the reasonable doubt doctrine.  Granting the veteran every 
benefit of that doubt, the Board finds that the impairment 
arising from the veteran's bilateral hearing loss satisfies 
the criteria for a 50 percent disability rating, and that 
therefore, an increased disability evaluation for that 
impairment is warranted.  

Tinnitus

As previously set forth, VA has established disability 
ratings which are intended to compensate a veteran for 
average impairment in earning capacity due to service 
connected disability. 38 U.S.C.A. § 1155 (West 1991).  Under 
the applicable diagnostic criteria for evaluating tinnitus, a 
single 10 percent rating is the maximum evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  The veteran in this 
case is already receiving the maximum schedular evaluation 
under the applicable diagnostic criteria for tinnitus.

Moreover, we observe that the veteran has not recently 
complained of this condition, and the issue was not discussed 
by the veteran's representative in the final arguments 
submitted to the Board in May 2000 in connection with the 
present appeal.  Under these circumstances, the facts in the 
case are not in dispute, and the application of the law to 
the facts is dispositive.  Since the veteran is already 
assigned the maximum schedular evaluation for tinnitus, there 
is no entitlement under the law to the increased benefit 
sought, and the appeal must be terminated.  See Sabonis v. 
Brown, 6 Vet.App. 426, 429-430 (1994).  



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an increased rating of 50 
percent for bilateral hearing loss is granted.

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

